Ogden, J.
The record in this case presents evidence of a peculiar practice, which we are surprised to learn has been' resorted to in our courts of justice when important and grave questions of vital interest to the people are being determined. Surely such practice is not calculated to aid in the investigation of truth, or to forward the ends of justice. But we forbear comment further than may be necessary to decide the questions presented by the appeal.
We think the exceptions taken to the indictment not well founded, and that the court did not err in overruling the same. We have examined the statement of facts with great care, and are not prepared to say that there was not sufficient evidence, if true, to warrant the Aerdict, and the jury should be the exclusive judges of the credibility of witnesses, and truthfulness or falsity of their statements.
*332We think the court did not err in refusing a new trial for the reasons set out in the motion; and finally, we have been unable to discover any error in the rulings of the court, which would induce us to believe that the appellant had not had a fair and impartial trial, and. certainly the verdict of the jury was as favorable to the defendant as he had a right to expect under the testimony.
The judgment of the District Court is therefore affirmed.
Affirmed.